Name: Council Regulation (EEC) No 4032/86 of 18 December 1986 establishing, for 1987, certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of Member States, other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 376 / 35 COUNCIL REGULATION (EEC) No 4032 / 86 of 18 December 1986 establishing, for 1987, certain measures for the conservation and management of fishery resources , applicable to vessels flying the flag of Member States , other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Whereas the specific conditions governing the fishing activities of vessels exploiting stocks of highly migratory species , for which catch possibilities are allocated , should be laid down; whereas these restrictions concerning the area and the time of fishing of these vessels are laid down by Article 351 (2), ( 3 ) and (4 ) of the Act of Accession; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2057 / 82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ( 1 ), as last amended by Regulation (EEC) No 4027 / 86 ( 2 ), as well as to the specific detailed rules drawn up in accordance with the second subparagraph of Article 351 (5 ) of the Act of Accession , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 351 thereof, Having regard to the proposal from the Commission , Whereas , pursuant to Article 351 of the Act of Accession , it is for the Council to decide on the fishing possibilities and the corresponding number of Community vessels which may fish in the waters referred to in that Article ; HAS ADOPTED THIS REGULATION: Whereas these possibilities are determined, with respect to pelagic species not subject to the system of total allowable catches and quotas , other than highly migratory species , on the basis of the situation of the fishing activities of the Member States apart from Spain , in Portuguese waters for the period prior to accession ; whereas there is a need to ensure stock conservation , taking account moreover of the restriction placed on fishing by Portuguese vessels for similar species in waters of the Member States , apart from Spain ; Article 1 The number of vessels flying the flag of a Member State other than Spain and Portugal , authorized to fish in waters falling under the sovereignty or within the jurisdiction of Portugal , as provided for in Article 351 of the Act of Accession and the rules governing access , shall be as set out in the Annex. Article 2 Whereas , for 1987 , no fishing possibilities for species not subject to TAC and quotas are allocated to Portugal in the waters of the Member States apart from Spain ; This Regulation shall enter into force on 1 January 1987 . It shall be applicable until 31 December 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1986 . For the Council The President M. JOPLING (^ OJ No L 220 , 29 . 7 . 1982 , p. 1 . ( 2 ) See page 4 of this Official Journal . 31 . 12 . 86No L 376 / 36 Official Journal of the European Communities ANNEX EEC  PORTUGAL Species Quantity (') Zones (') Authorized fishing gear Total number of vessels ( 3 ) Period of fishing authorization Thunnidae Unlimited IX All Unlimited year-round Albacore tuna (Thunnus alalunga) Unlimited X and CECAF Troll line 110 (France ) ( 2 ) Between 2 . 6 . and 28 , 7 . Tropical tuna Unlimited X ( to the south of 36 °30' N) CECAF (to the south of 31 ° N and to the north of 31 ° N to the west of 17 °30 ' W) All Unlimited year-round (') Waters falling under the sovereignty and within the jurisdiction of Portugal . ( 2 ) Not exceeding 26 m in length between perpendiculars . ( 3 ) Authorized to carry out fishing activities simultaneously .